Exhibit 10(d)

 

MANAGING GENERAL AGENT’S AGREEMENT

 

This Managing General Agent’s Agreement (this “Agreement”) is made effective the
1st day of January, 2005 (the “Effective Date”), by and between ALFA VISION
INSURANCE CORPORATION, an Alabama stock insurance company (the “Insurer”), and
THE VISION INSURANCE GROUP, LLC, a Tennessee limited liability company (the
“MGA”).

 

IN CONSIDERATION of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Insurer and the MGA agree as follows:

 

ARTICLE I – PREAMBLE

 

1. This Agreement contains the entire agreement of the Insurer and the MGA.

 

2. This Agreement will not become effective until signed by the Insurer and the
MGA and is filed with and approved by the Commissioner of Insurance of the State
of Alabama.

 

ARTICLE II – APPOINTMENT OF MGA

 

The Insurer hereby appoints MGA as a manager for the Insurer as follows:

 

1. Lines of Insurance. The MGA is hereby authorized to accept, bind, issue, and
process endorsements, on forms approved by the Insurer, applications, binders
and/or policies (the “Policies”) written by or through sub-producers (as defined
below) for classes of insurance described as private passenger automobile
insurance policies, in accordance with the Insurer’s underwriting procedure
manuals and guidelines.

 

2. Limits and Restrictions. The Policies shall have the policy limits and be
subject to the other terms and restrictions (including, without limitation,
limits on claims settlements) set forth in Exhibit A to this Agreement.

 

3. Territory. The MGA shall be authorized to write the Policies in the
jurisdictions set forth in Exhibit A.

 

4. Exclusivity. The MGA shall have the authority to continue servicing insurance
policies that it solicited on behalf of insurance companies other than the
Insurer prior to the Effective Date. Otherwise, after the Effective Date, the
MGA shall not solicit or service private passenger automobile policies for any
insurance company other than the Insurer, without the prior written consent of
the Insurer, which shall not be unreasonably withheld.

 



--------------------------------------------------------------------------------

ARTICLE III – MGA’S DUTIES AND RESPONSIBILITIES

 

The MGA shall faithfully perform all of its duties to the best of its
professional knowledge, skill and judgment. The MGA’s duties include the
following:

 

1. Solicitation. To solicit Policies of private passenger automobile insurance
that, in their pricing and insurability, meet or exceed the underwriting and
pricing standards established by the Insurer from time to time and conveyed to
the MGA in writing.

 

2. Servicing Business. To direct and implement the production, underwriting,
premium collection, accounting, statistical and other work necessary or
incidental to the insurance business written under this Agreement; and to
provide for all usual and customary services to independent sub-producers,
insureds and policyholders, including, without limitation, delivery of policies,
return of premiums due insureds or policyholders in MGA’s possession, premium
audits on policies, timely and, appropriate responses to inquiries and
complaints from sub-producers, insureds, policyholders or members of the public,
and comply with any reasonable service standards as may be set forth in writing
by the Insurer and delivered to the MGA from time to time.

 

3. Competent Staff. To maintain sufficient supplies and equipment and a staff of
competent and trained personnel, to produce, develop, underwrite and supervise
the business covered by this Agreement.

 

4. Premium Rates. To quote accurate premiums and rates for the Policies in
compliance with applicable rating manuals or written rating plans provided by
the Insurer to the MGA, or such plans developed by the MGA and approved by the
Insurer, in all instances in compliance with applicable state laws and
regulations.

 

5. Policy Forms. To develop, formulate and file on behalf of the Insurer policy
forms, rates and rules, and all other reports and filings, as may be required by
the regulatory authorities. The MGA shall receive written approval from the
Insurer before making any such filing, and the Insurer shall respond to any
request for such approval within fifteen days of receipt of request.

 

6. Compliance with Manuals. To comply fully, timely and promptly with all
manuals, rules, regulations, guidelines, instructions and directions issued by
the Insurer relating to the Policies.

 

7. Binding of Risks. To bind risks only in accordance with the terms of Exhibit
A and any other underwriting and pricing standards from time to time established
by the Insurer in writing and provided to the MGA, to report all risks bound in
accordance with the terms of Exhibit A, and to forward to the Insurer for
acceptance all other risks.

 

8. Policy Issuance. To timely and properly issue, deliver and execute or
countersign Policies, including endorsements, binders and related documents, on
forms approved by the Insurer and required regulatory authorities.

 

9. Policy Cancellation. To cancel or non-renew Policies for cause in accordance
with their terms and in compliance with this Agreement, subject to the
requirements imposed by law, and file the required related reports with
appropriate insurance regulatory authorities; provided, however, that this shall
not preclude the MGA from exercising its discretion to cancel or non-renew any
Policy so long as the MGA acts in compliance in all respects with the terms of
the Policy and all applicable laws and guidelines of the Insurer. The Insurer
shall have the right to cancel or not renew any policy of insurance subject to
the applicable laws and regulations concerning the cancellation and non-renewal
of insurance policies.

 

- 2 -



--------------------------------------------------------------------------------

10. Sub-Producers. To accept Policies on behalf of the Insurer written by
properly licensed and qualified, professional insurance agents, solicitors and
brokers (“sub-producers”), and to direct, supervise and coordinate the efforts
of sub-producers. The MGA shall be solely responsible for payment of all
commissions earned by sub-producers. The MGA shall accept Policies only from
sub-producers who have agreed in advance and in writing to return unearned
commissions on cancelled Policies and to the statutory waiver contained in
Article XV of this Agreement.

 

11. Sub-Producers Errors and Omissions. To maintain valid evidence of each
sub-producer’s professional errors and omissions coverage (a policy or
certificate of insurance) that covers all activities contemplated herein and
specifically includes coverage for violations of Unfair Trade Practices Acts and
bad faith, in an amount not less than $300,000 with a deductible not greater
than $5,000.

 

12. Premiums. To charge, collect, receive and receipt all premiums, including
premium surcharges, fire district and other taxes or assessments levied by any
jurisdiction and required to be collected in addition to stated premiums, due on
all Policies bound or written under this Agreement, and pay the Insurer in
accordance with Section III.14.

 

13. Credit Extensions. To maintain the following procedure for handling
uncollected premium balances on insureds’ accounts: after the premium has been
billed and is due from the insured for more than seventy days, the MGA shall
systematically waive the balance due premium off of the insured’s account, thus
reducing the balance due to zero. The MGA shall have no responsibility for these
waived balances unless they result from a processing delay or system error
caused by the MGA. For computation of provisional commissions described in
Exhibit A, premium chargeoffs or waivers will be considered as a reduction of
premium. However for reporting purposes, the premium shall be reported gross of
any waived balances. The MGA shall be responsible for any and all bad debts that
may occur in dealing with the retail agents (such as non-sufficient funds
activity).

 

14. Accounting. To timely account for the Policies as follows:

 

  a. Establish and maintain true, accurate and complete books, records and
accounts of all transactions arising under this Agreement in accordance with all
applicable laws and with the directions and requests of the Insurer. The Insurer
will have access to and the right to copy all such books, records and accounts
at all times.

 

  b. Collect, compile and timely transmit to the appropriate reporting agencies
all statistical, underwriting and claims data and information, including, but
not limited to, premium and loss information in a format and at such frequency
as may be determined by the respective reporting agency and the Insurer. This
data and information shall be furnished to the Insurer in an electronically
transmittable format determined by the Insurer at no extra charge to the
Insurer. The Insurer may assume the duties of reporting statistical data at its
discretion.

 

  c.

Provide the Insurer with a monthly accounting (a “bordereau”) detailing all
transactions and insurance written under the Policies, including, but not
limited to, (i) gross written premium, (ii) net written premium, (iii) Policies
issued or bound by insured including location, limits and effective date, (iv)
Policies

 

- 3 -



--------------------------------------------------------------------------------

 

canceled, (v) premium adjustments due to endorsements, audits or otherwise, (vi)
commissions payable to or retained by MGA, (vii) net balance due, (viii) premium
surcharges, fire district and other taxes or assessments levied by any
jurisdiction, and (ix) deposits (escrow funds) by Policy.

 

  d. Pay to the Insurer balances due (including deposits (escrow fund) within
thirty days of the end of each calendar month for which the bordereau is
transmitted. The omission from any statement or bordereau of any item due to the
Insurer shall in no way modify or otherwise affect the responsibility of the MGA
to account for and pay the Insurer any and all premiums, net of commission, or
any other monies due the Insurer, nor shall the omissions prejudice the right of
the Insurer to collect any and all sums to which it is entitled.

 

  e. The MGA shall handle balances due from the insured as described in Section
III.13. The MGA shall continue to be responsible for any balances collected from
the insureds by the sub-producers.

 

15. Fiduciary Capacity – Premium Trust Funds. To act as fiduciary for the
Insurer and to hold all premiums and any other amounts collected and received on
Policies for the Insurer in a fiduciary account separate and apart from all
non-premium trust funds of the MGA or others in a bank which is a member of the
Federal Reserve System and insured by the Federal Deposit Insurance Corporation
and which is approved in writing by the Insurer. The bank account shall be
designated by the MGA in such a manner as to establish clearly that the MGA is
holding and acting as trustee for the Insurer with respect to the funds in the
account. The account shall be designated “Premium Fund Trust Account – [name of
Insurer]” on bank records, and shall only be used for transactions involving the
Insurer. No other insurance companies’ premium funds may be intermingled in this
account except for transmittals received from retail agents that may have
multiple MGA carriers listed on it. Interest or other income, if any, accruing
on these premium trust funds may be retained by the MGA for its own account so
long as the MGA is current in all accounts with the Insurer. The trust funds so
held may be used by the MGA as necessary to return and refund premiums, net of
return commissions, to policyholders or their authorized representatives. The
account shall be subject to periodic audits performed by the Insurer at its
election. If the MGA fails to pay the Insurer any premiums or monies when due,
or fails to comply with applicable premium trust fund laws and regulations, such
failure shall constitute a breach of and default under this Agreement.

 

16. Insurer Property; Confidentiality. To promote and safeguard at all times as
a fiduciary the best interests and good name of the Insurer and to safeguard,
maintain and account for all Policies, forms, manuals, information, equipment,
supplies or anything else furnished by the Insurer, all of which shall remain
the property of the Insurer. The MGA shall return all of the Insurer’s property
to the Insurer promptly upon demand. The materials or information furnished by
the Insurer to the MGA may contain proprietary or confidential information of
the Insurer, and the MGA shall not disclose such proprietary or confidential
information to any other person, or use such information other than as set forth
in this Agreement, without the express written consent of the Insurer’s CEO or
Board of Directors.

 

17.

MGA Expenses. To pay, to assume the obligation for and to be fully responsible
for all costs and expenses associated with the MGA’s performance under this
Agreement

 

- 4 -



--------------------------------------------------------------------------------

 

(unless resulting specifically from written guidance of the Insurer), including,
without limitation, sub-producer commissions, loss control reports, premium
audits, regulatory examinations and related fees, fines and settlement costs,
policy and policy jacket printing, motor vehicle reports, travel expenses,
employee compensation, countersignature fees and expenses, postage, advertising
and license fees. The Insurer shall be responsible only for its own costs and
expenses, unless otherwise agreed by the Insurer, and the Insurer shall be
responsible for all assigned risk, buy-out costs and any guaranty fund
assessments levied by any state or regulatory body. In the event the Insurer is
required to pay any costs or expenses that are the responsibility of the MGA,
the MGA shall promptly reimburse the Insurer for its payments. Notwithstanding
any of the foregoing, the MGA shall be responsible for state insurance
department examination fees and costs only in the states to which this Agreement
applies and only up to a maximum of $30,000 per examination, unless the
examination results in fines causing total fees and costs to exceed $30,000, in
which event the MGA shall pay any additional amounts that the report states are
the direct result of the MGA’s operations.

 

18. Licenses. To maintain and provide the Insurer with copies of all licenses
and permits required by the MGA for the proper conduct of MGA’s duties under
this Agreement. The MGA shall not transact any business in any jurisdiction
covered under this Agreement unless and until the MGA has obtained all required
licenses and permits and is properly appointed to represent the Insurer in such
jurisdiction.

 

19. Legal Compliance. To keep fully informed of and comply with all applicable
laws and regulations, including, without limitation, all laws and regulations
applicable to insurance producers in the jurisdictions where the Policies are
issued. The MGA shall not solicit or bind any risks in any jurisdiction until
all applicable laws, regulations and ISA/NCCI or other bureau rules have been
complied with.

 

20. Governmental Contacts. To notify the Insurer promptly of all correspondence
and other communications from and contacts with insurance regulatory or other
governmental authorities relating to the insurance and activities that are the
subject of this Agreement; to forward to the Insurer promptly upon the MGA’s
receipt all summonses, complaints, subpoenas or other court documents relating
to the insurance and activities that are the subject of this Agreement; and to
cooperate fully with the Insurer in making any responses. The MGA shall have no
authority to represent the Insurer in regulatory matters and shall not respond
to any governmental action except as the Insurer may direct or as required by
law. Responses to department of insurance complaints shall be handled as agreed
to in writing by MGA and the Insurer to assure prompt response.

 

21.

Premium Financing. To use premium financing through unaffiliated licensed
premium finance companies on the Policies. Notwithstanding paragraph 13 above,
the MGA shall remit one hundred percent of the financed premium to the Insurer,
and in no event shall the MGA hold any such financed premiums longer than
allowed by Section III.14 above. The MGA shall provide all services related to
premium financing, including, without limitation, promptly and appropriately
responding to all correspondence and notices related to such premium financing,
and ensuring compliance with all applicable consumer protection laws,
regulations or rules (such as the Truth-in-Lending Act and any applicable state
premium finance laws). The MGA shall ensure that all applicable refunds of
premium due to premium finance companies shall be made, and the MGA shall be
liable for and hold harmless and indemnify the Insurer against any such amounts

 

- 5 -



--------------------------------------------------------------------------------

 

improperly paid to the insured, or for refunds not made to the insured or to the
premium financed company in accordance with the appropriate governing law.

 

22. Insurer Interface. To interface at all times with the Insurer or its
designated affiliates through electronic data processing hardware and software,
networks and communication lines and other means as specified in writing and in
advanced by the Insurer.

 

23. Copies of Policies. To maintain in each insured’s files (either in hard copy
or electronically) all Policies, endorsements, rating worksheets and related
documents, Policy cancellations and other terminations processed by the MGA.

 

24. Accurate Records. To keep and maintain during the term of, and for a period
of seven years after termination of, this Agreement separate, identifiable,
orderly, accurate, complete and timely records and accounts of all business and
transactions pertaining to Policies bound or written under this Agreement,
including, without limitation, complete underwriting, rate and claims files.
Such records and files shall be the property of the Insurer, however, the MGA
shall be entitled to retain a copy of said records and files. Upon request by
the Insurer or any insurance regulator having jurisdiction over the Insurer, all
records and reports maintained pursuant to this Agreement shall be provided as
hard copies or in electronic format usable by the Insurer or such regulator.

 

25. Audit. To permit the Insurer and its authorized representatives (including,
without limitation, any insurance regulator having jurisdiction over the
Insurer), during the term of this Agreement and for a period of seven years
after termination of this Agreement, to visit, inspect, examine, audit, verify
and copy the properties, accounts, premium trust funds, files, documents books,
reports, work papers and other records belonging to or in the control of the MGA
or of any other person relating to the business covered by this Agreement;
provided that such activities shall be conducted at the MGA’s offices, during
the MGA’s normal business hours and upon not less than two business days’ notice
from the Insurer; and provided further that the Insurer shall have the right to
conduct such activities at any time or times in its sole discretion. The MGA
shall also submit to any independent financial examination in such format as may
be requested by any insurance regulator having jurisdiction over the Insurer.

 

26. Financial Statements. To furnish the Insurer with an audited balance sheet,
income statement and statement of cash flows as of and for each fiscal year
ending December 31, not later than the following April 15, in each case
accompanied by the written opinion (containing no qualifications) of a certified
public accountant, where such accountant is reasonably acceptable to the
Insurer.

 

27. Prohibited Actions. The MGA shall have no authority to do any of the
following:

 

  a. Bind any reinsurance or retrocession on behalf of the Insurer (including,
without limitation, facultative treaty reinsurance), or commit the Insurer to
participate in insurance or reinsurance pools or syndicates.

 

  b. Appoint any sub-producer without reasonable assurance that such
sub-producer is lawfully licensed to transact the insurance business for which
such sub-producer is being appointed.

 

- 6 -



--------------------------------------------------------------------------------

  c. Collect any payment from a reinsurer or commit the Insurer to any claim
settlement with a reinsurer, without prior approval of the Insurer. If prior
approval is granted, the MGA must promptly forward a report of such transaction
to the Insurer.

 

  d. Permit any of the sub-producers to serve on the Insurer’s Board of
Directors; nor shall the Company appoint to its board of directors an officer,
director, employee, sub-producer or controlling shareholder of its managing
general agents. This subsection shall not apply to relationships that are
governed by an applicable insurance holding company act or producer controlled
insurer act.

 

  e. Jointly employ an individual who is employed by the Insurer.

 

  f. Appoint a subordinate MGA or program administrator.

 

  g. Extend any binding authority to any sub-producer, except for authority that
is granted under producer agreements executed with retail agents as follows:

 

  (i) provide quotes, bind coverage as specified by the MGA, solicit and accept
applications for the Policies;

 

  (ii) countersign and deliver Policies, endorsements, certificates and binders;

 

  (iii) collect, receive and record receipt for premium;

 

  (iv) provide such usual and customary services of an insurance agent on all
contracts of insurance as requested by the MGA.

 

  h. Without prior approval of the Insurer, pay or commit the Insurer to pay, a
claim over a specified amount, net of reinsurance, that shall not exceed one
percent of the Insurer’s policyholder surplus as of December 31 of the last
completed calendar year.

 

ARTICLE IV – CLAIMS SETTLEMENT

 

The MGA’s authority, if any, to adjust, compromise, settle or pay any claim made
on the Policies written or bound under this Agreement is set forth in Exhibit A
and the best practices manual developed jointly by the MGA and the Insurer (the
“Best Practices Manual”). In addition, the following terms shall apply:

 

1. The MGA shall give timely notice to the Insurer of any claim or loss with
respect to the Policies and shall cooperate fully with the Insurer to, on a
timely basis, facilitate the investigation, adjustment, settlement and payment
of each and all claims and losses, and assign each claim or loss for handling as
may be directed in writing by the Insurer.

 

2. The MGA shall assist the Insurer in the collection of deductibles due,
salvage and subrogation.

 

3. The MGA shall give immediate notice to the Insurer of any claim or suit in
which the Insurer or any of its affiliates is named as a defendant, in which
event the Insurer shall have the right to assume sole and full control of the
defense of such claim or suit.

 

- 7 -



--------------------------------------------------------------------------------

4. The MGA shall not be reimbursed by the Insurer for the salaries, office
expenses or any other expenses incurred in the handling of claims unless
otherwise expressly agreed to in writing by the Insurer.

 

5. The MGA shall send the Insurer a copy of the claim file anytime at the
Insurer’s request and as soon as it becomes known that the claim:

 

  a. has the potential to exceed the lesser of (i) such amount as may be
determined by the insurance regulator of the jurisdiction where the risk is
located, or (ii) such other amount as the Insurer may determine from time to
time;

 

  b. involves a coverage dispute;

 

  c. may exceed the MGA’s settlement authority as outlined in Exhibit A;

 

  d. is open for more than six months;

 

  e. is closed by payment of the lesser of (i) such amount as may be determined
by the insurance regulator of the jurisdiction where the risk is located, or
(ii) such other amount as the Insurer may determine from time to time.

 

6. Any claims settlement authority granted to the MGA pursuant to Exhibit A may
be changed or terminated for cause upon the Insurer’s written notice to the MGA.
The claims settlement authority granted to MGA may be terminated without cause
at the Insurer’s sole discretion upon 180 days written notice to the MGA or upon
termination of this Agreement. If the termination is for cause, the Insurer may
suspend the settlement authority during the pendency of any dispute regarding
the cause for termination. Nothing in this paragraph is intended to relieve the
MGA or the Insurer of any other contractual obligation.

 

ARTICLE V – GENERAL DUTIES OF THE INSURER

 

The Insurer shall:

 

1. Review all statistical filings and underwriting data applying to the Policies
written under this agreement, provided that the MGA furnishes all required
information and data in a timely manner so as to enable the Insurer to meet all
time requirements. The Insurer may assume the duties of reporting statistical
data at its discretion.

 

2. Pay to the MGA the commissions and fees to which it is entitled upon the
MGA’s monthly rendering of its account statement to the Insurer, beginning at
the end of the month in which this Agreement becomes effective. The MGA is
allowed to take commission withdrawals throughout the month if the payment is
not in excess of the actual commission due.

 

3. Conduct, at least semi-annually and as often as the Insurer deems prudent,
upon reasonable notice and during normal business hours, an onsite audit of the
books, records and accounts of the MGA, including, without limitation, those in
the underwriting, claims and policyholder operations, using either its own
employees or independent outside auditors.

 

- 8 -



--------------------------------------------------------------------------------

4. Observe and comply with all applicable laws, regulations and rulings by any
governmental authority, agency, bureau or commission having jurisdiction over
the conduct of the business under this Agreement.

 

ARTICLE VI – REPRESENTATIONS AND WARRANTIES

 

1. The Insurer hereby represents and warrants that the transactions contemplated
by this Agreement (i) are within the corporate powers of the Insurer, (ii) have
been duly authorized by all necessary corporate action of the Insurer, (iii)
constitute the legal, valid and binding obligation of the Insurer, enforceable
against it in accordance with its terms, and (iv) do not conflict with, result
in a breach of any of the provisions of, or constitute a default under the
provisions of any law, regulation, licensing requirement, charter provision,
by-law or other instrument applicable to the Insurer or its employees or to
which the Insurer is a party or may be bound.

 

2. The MGA hereby represents and warrants that:

 

  a. The transactions contemplated by this Agreement (i) are within the
corporate powers of the MGA, (ii) have been duly authorized by all necessary
corporate action of the MGA, (iii) constitute the legal, valid and binding
obligation of the MGA, enforceable against it in accordance with its terms, and
(iv) do not conflict with, result in a breach of any of the provisions of, or
constitute a default under the provisions of any law, regulation, licensing
requirement, charter provision, by-law or other instrument applicable to the MGA
or its employees or to which the MGA is a party or may be bound.

 

  b. The MGA is licensed as an agent or producer, and if necessary, a managing
general agent, in all jurisdictions where this Agreement applies.

 

  c. The MGA has the proper rights and interest in the business contemplated by
this Agreement in order to place the business under this Agreement.

 

  d. The business being placed under this Agreement is not subject to another
entity’s claim of interest, including, without limitation, a claim by contract
or common law rights.

 

  e. In placing business under this Agreement, the MGA will not be in violation
of any duty or obligation owed to another entity.

 

  f. The underwriting guidelines to be utilized by the MGA with respect to the
Policies are now and will continue to be in conformity with the applicable
statutes, regulations, rules, bulletins and opinions in the various
jurisdictions where business under this Agreement will be conducted.

 

ARTICLE VII – MGA’S COMPENSATION

 

The Insurer will pay the MGA as full compensation for all of its duties and
responsibilities under this Agreement the amounts set forth in Exhibit A. This
Agreement provides for a sharing of profits by the MGA. The specific terms of
such profit sharing are set forth in Exhibit A.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE VIII – ADVERTISING

 

The MGA shall not refer to the Insurer or any of its affiliates in any
advertising, letter, circular, pamphlet or other publication or statement
without the prior written consent of the Insurer. The Insurer shall not be
responsible, under any circumstances, for any advertising expenses.

 

ARTICLE IX – REPRESENTATIONS WITH RESPECT TO POLICIES

 

The MGA shall not make, or knowingly permit any sub-producer or other person to
make, any representation to applicants, insureds, policyholders or claimants as
to the existence or extent of coverage either available from the Insurer or
under a Policy that is inconsistent with the terms and conditions of the
applicable Policy or inconsistent with coverages available from the Insurer. The
MGA shall establish procedures designed to ensure that the MGA and its employees
will make known to any applicant, insured or policyholder the full scope and
effect of all exclusions and limitations upon or under coverage provided under
the Policies and advise sub-producers of their existing statutory obligations
and the MGA’s and the Insurer’s expectations in this regard.

 

ARTICLE X – MGA’S INSURANCE

 

At all times from the Effective Date of this Agreement until all run-off
business resulting from this Agreement terminates, the MGA shall maintain the
insurance coverages described in paragraphs 1 through 3 below, in each case
written by an insurer and on policy forms reasonably acceptable to the Insurer.
Upon the Insurer’s request from time to time, the MGA shall provide to the
Insurer certificates of insurance or other evidence that the insurance required
by this Article XI is and remains in force.

 

1. Errors and Omissions. Professional errors and omissions insurance that
specifically covers all activities contemplated hereby, to specifically include
coverage for violations of Unfair Trade Practices Acts and bad faith, in an
amount not less than $2,000,000, with a deductible not greater than $50,000.

 

2. General Liability. Comprehensive general liability or umbrella liability
insurance in an amount not less than $1,000,000 per occurrence, naming the
Insurer as an additional named insured.

 

3. Employee Dishonesty. Blanket employee dishonesty bond covering all employees
or agents of the MGA in an amount not less than $1,000,000.

 

ARTICLE XI – INDEMNIFICATION

 

1. By MGA. The MGA shall be responsible to the Insurer and shall indemnify,
save, defend and hold harmless the Insurer and the Insurer’s affiliates (other
than the MGA), and their respective officers, directors and employees, against
any and all claims, suits, hearings, actions, damages, liabilities, fines,
penalties, losses or expenses, including, without limitation, reasonable
attorneys, investigation and other professional fees to enforce this
indemnification, caused by or resulting from any actual or alleged misconduct,
error, omission or other act, or breach of this Agreement, by the MGA or its
officers, employees, sub-producers, adjusters, independent contractors or
agents, unless the conduct giving rise to the allegation was performed at the
specific direction of the Insurer.

 

- 10 -



--------------------------------------------------------------------------------

2. By Insurer. The Insurer shall be responsible to the MGA and shall indemnify,
save, defend and hold harmless the MGA and its officers and employees, against
any and all claims, suits, hearings, actions, damages, liabilities, fines,
penalties, losses or expenses, including, without limitation, reasonable
attorneys, investigation and other professional fees to enforce this
indemnification, caused by or resulting from any actual or alleged misconduct,
error, omission or other act, or breach of this Agreement, by the Insurer,
provided that the MGA has not contributed to or compounded the act alleged.

 

ARTICLE XII – FLAT CANCELLATIONS

 

1. Less Than 30 Days. If a Policy is canceled flat, the original of the canceled
Policy or a lost policy release shall be retained by the MGA in its files. The
MGA will cancel flat a Policy only if the Policy has been in effect for less
than thirty days and then only if the following conditions are confirmed by the
Insurer:

 

  a. no regulatory filings have been made,

 

  b. no facultative reinsurance commitments or expenses have been incurred by
the Insurer, and

 

  c. no other miscellaneous expenditures have been incurred by the Insurer (such
as loss control reports).

 

2. More Than 30 Days. An appropriate premium charge established by the Insurer
and provided in writing to the MGA shall be made for any Policy in force for a
period in excess of thirty days.

 

ARTICLE XIII – SUSPENSION OF MGA’S BINDING AUTHORITY

 

1. Notice of Suspension. The Insurer may suspend the authority of the MGA to
bind the Insurer only for the reasons and in accordance with the procedures
described below. The Insurer shall give the MGA immediate notice of the
suspension of authority, and the MGA shall then immediately cease to exercise
its authority until the reason for the suspension is resolved. Once resolved,
the Insurer shall immediately reinstate the authority of the MGA.
Notwithstanding any action taken pursuant to this Article XIV, the parties may
exercise whatever rights they may have to terminate this Agreement.

 

2. Legal Prohibition. The Insurer may suspend the MGA’s binding authority under
this Agreement in any jurisdiction in which the Insurer is legally prohibited
from writing the insurance covered hereunder. In such event, the suspension
shall remain in effect until the prohibition has been lifted. The suspension
shall only apply to the jurisdiction in which the Insurer is unable to continue
writing business.

 

3. Loss of License. The Insurer may suspend the MGA’s binding authority if a
regulatory authority cancels, restricts, suspends or declines to renew either
the MGA’s or the Insurer’s license or certificate of authority, provided said
license or certificate of authority is required to solicit and bind business
pursuant to the terms of this Agreement. In such event, the suspension shall
remain in effect until such license or certificate of authority has been granted
or reinstated by the regulatory authority and satisfactory evidence of such
action has been provided to all parties.

 

- 11 -



--------------------------------------------------------------------------------

4. Indictment. The Insurer may suspend the MGA’s binding authority if the MGA or
any of its executive officers is indicted for a criminal offense, the conviction
of which would permit termination of this Agreement.

 

5. Grounds for Immediate Termination. The Insurer may suspend the MGA’s binding
authority for any reason that would permit termination of this Agreement
pursuant to Article XIV.

 

6. Default and Delinquency. The Insurer may suspend the MGA’s binding authority
for failure of the MGA to perform its duties and responsibilities under this
Agreement, including, without limitation, the timely remitting of accounts and
monies to the Insurer, insureds or policyholders, and timely and full compliance
with the Insurer’s directives, rules, regulations or manuals.

 

7. Termination of MGA. The Insurer may suspend the MGA’s binding authority if
the MGA gives notice of termination of this Agreement under Section XIV.1.

 

8. Dispute Over Termination. The Insurer may suspend the MGA’s binding authority
in the event of a dispute over the reason for termination of this Agreement.

 

9. Notice of Events. Each of the MGA and the Insurer shall provide to the other
immediate notice of the occurrence of any event that could result in suspension
of the MGA’s binding authority under this Article XIII.

 

ARTICLE XIV – TERMINATION

 

1. Basis for Termination.

 

  a. This Agreement may be terminated at any time upon the mutual written
agreement of the Insurer and the MGA.

 

  b. This Agreement may be terminated without cause at any time by either party
upon one hundred eighty (180) days prior written notice to the other party.

 

  c. This Agreement may be terminated at any time by the Insurer, upon thirty
days’ written notice to the MGA in the event of:

 

  (i) Excessive Complaints. The number of complaints received by the Insurer
relating to the MGA’s performance and service to insureds, policyholders,
sub-producers or members of the public is excessive (defined as more than five
in any calendar month), as may be determined by the Insurer in its sole
discretion.

 

  (ii) Adverse Legislation. Enactment of legislation that in the opinion of the
Insurer would adversely affect the Insurer’s rights under this Agreement or
liabilities under the Policies.

 

  (iii)

Default. The failure of the MGA to perform any material component of its duties
and responsibilities under this Agreement, including, without limitation, the
timely remitting of accounts and monies to the Insurer,

 

- 12 -



--------------------------------------------------------------------------------

 

insureds or policyholders, and timely and full compliance with the Insurer’s
directives, rules, regulations or manuals.

 

  (iv) Insufficient or Inaccurate Data. The material failure of the MGA to
properly compute and report all required account data as required by Article
III.14.

 

  (v) Legal. If the Insurer determines that any law or regulation of a federal,
state or local government has rendered this Agreement illegal in its entirety,
but only insofar as this Agreement applies to such jurisdiction.

 

  (vi) Loss Ratio. If the claims incurred (meaning claims paid and reserved plus
allocated loss adjustment expenses paid and reserved plus incurred but not
reported claims on both loss and loss adjustment expenses) in either the
accident year or the calendar year exceed 80% of the earned premium for such
period in which earned premium exceeds $2,000,000.

 

  d. This Agreement may be terminated immediately at any time by either party by
written notice:

 

  (i) Act of Bankruptcy. If the other party commits any act of bankruptcy,
becomes insolvent or assigns all or part of its assets for the benefit of
creditors upon on after the filing of a petition for bankruptcy, whether
voluntary or involuntary.

 

  (ii) Misconduct. In the event of fraud, abandonment, gross or willful
misconduct, material breach of contract, insolvency, or lack of legal capacity
to act, including, without limitation, cancellation of suspension or nonrenewal
of its license or certificate of authority, on the part of the non-terminating
party.

 

  (iii) Material Breach. If the non-terminating party is in material breach of
this Agreement, and such breach is not cured within thirty days after the
non-terminating party has given the breaching party written notice describing
such default in reasonable detail and stating the non-terminating party’s intent
to terminate the Agreement if the breach is not cured.

 

2. Business After Termination. In the event of termination of this Agreement, at
the election of the MGA, the Insurer shall continue Policies and binders in
force until their stated expiration dates, subject to the following provisions:

 

  a. The Insurer reserves all its rights to cancel Policies and binders for
nonpayment of premium and to cancel Policies and binders issued in violation of
the underwriting guidelines then applicable, provided such cancellation complies
with applicable state law.

 

  b.

The MGA shall continue to be the agent of the Insurer for the purpose of
servicing Policies and binders in force on or before the date of termination of
this Agreement. The MGA shall not, without prior written approval of the
Insurer, increase or extend the Insurer’s liability or extend the term or change
any

 

- 13 -



--------------------------------------------------------------------------------

 

conditions of any such Policies. Upon termination of this Agreement, the MGA
shall cease to have any authority to solicit, underwrite, bind or issue business
to be insured by the Insurer under this Agreement.

 

  c. Following termination, the Insurer shall have no obligation to pay the MGA
an additional fee for services in settlement of accounts or concluding of
affairs between the Insurer and the MGA. All other fees required to be paid
pursuant to this Agreement remain in effect.

 

  d. If this Agreement is terminated as provided for herein, neither party shall
have any claim against the other for loss of prospective profits or fees or
damage to business arising solely as a result of said of termination.

 

  e. Any business written hereunder and remaining with the Insurer at
termination shall be permitted to continue to normal expiration; provided,
however, that if the renewal date of any Policy shall occur within a period of
sixty days after the date of termination of this Agreement, and such renewal
shall have had renewal terms already committed, such Policy shall be renewed and
permitted to continue in force until its next renewal date.

 

  f. Should any Policy be extended, continued or renewed due to regulatory or
other legal restrictions, the terms of this Agreement shall continue to apply to
such Policies until such Policies are terminated or expire.

 

  g. The MGA shall immediately discontinue the dissemination or use of any
materials, marketing or otherwise, bearing the Insurer’s name or logo, except
for the limited purpose of carrying out the MGA’s post-termination obligations
under this Agreement.

 

3. Return of Records and Other Information. In the event of termination of this
Agreement, the MGA shall return to the Insurer, promptly upon the Insurer’s
request, all Policy and other records maintained pursuant to this Agreement
(other than the records relating to expirations of insurance written pursuant to
this Agreement as described in Section XV.1) and all other property of the
Insurer under the control of the MGA; provided, however, that the MGA shall
retain copies of such records as necessary to perform its post-termination
obligations hereunder.

 

ARTICLE XV – OWNERSHIP OF EXPIRATIONS

 

1. Use and Control. Except as provided in Section XIV.3, the use and control of
all expirations of the insurance written pursuant to this Agreement, and all
records pertaining thereto, shall remain MGA’s property and remain in MGA’s
undisputed possession, provided that MGA remains solvent, does not commit an act
of bankruptcy, and has paid and MGA continues to pay to Insurer on a timely
basis any and all premiums or other monies due Insurer in accordance with this
Agreement, excluding any minor accounting disputes and any good faith dispute
between the parties with respect to the accounting and/or payment of premiums
claimed to be due and owing.

 

2.

Failure to Pay. In the event the MGA fails to pay to Insurer on a timely basis
any and all premiums or other monies due to Insurer in accordance with this
Agreement (other than as noted above relating to good faith disputes and minor
accounting and payment

 

- 14 -



--------------------------------------------------------------------------------

 

disputes), the use and control of all expirations, and all right, title and
interest in and to the records thereof, applicable to insurance which was
written pursuant to this Agreement, shall be vested in Insurer. Insurer may, in
its discretion, sell at private or public sale such expirations and records, and
if Insurer does not realize sufficient money from such sale to discharge MGA’s
indebtedness to Insurer, MGA shall remain liable for the balance of the amount
owed to Insurer. Any amount realized by Insurer in excess of MGA’s indebtedness
to Insurer, after deduction of all costs and expenses of selling such
expirations and records, shall be retained by Insurer.

 

3. Security Interest. To secure all indebtedness or liabilities for which MGA is
now, or may become, liable to the Insurer in any manner pursuant to this
Agreement, the MGA grants to the Insurer, and its present and future affiliates,
a security interest in all inventory, chattel paper, accounts, equipment,
general intangibles and fixtures, including, but not limited to, all expirations
and all records, commissions, and after acquired collateral relating to
insurance policies written by MGA, and all products and proceeds from the
foregoing. The MGA will sign any papers the Insurer considers necessary to
obtain, maintain, and perfect this security interest or to comply with
applicable law.

 

ARTICLE XV – WAIVER OF STATUTORY

TERMINATION RIGHTS OF MGA

 

Both the MGA and the Insurer are aware that there are or may be laws or
regulations that may be interpreted to provide the MGA with certain rights of
notice and/or continuation of business written through the MGA, prevention of
termination, regulatory review and possible disapproval of the termination of
this Agreement. Because this agreement has been mutually entered into for a
special purpose, and places responsibilities, duties and obligations upon the
MGA both beyond those and different from those of a normal soliciting agent, the
MGA acknowledges that this necessitates a different relationship. The MGA
therefore specifically waives any and all rights with respect to termination of
this Agreement that may now or hereafter be provided the MGA by statute or
regulation in recognition of that different relationship, and shall not impose
upon or require compliance by the Insurer of any obligations relating to
termination of this Agreement other than those provided for specifically in this
Agreement.

 

ARTICLE XVI – OFFSET

 

All amounts due the MGA or the Insurer under this or any other agreement between
the parties shall be subject to the right of offset. For the protection of the
Insurer, the Insurer shall have the right of offset with respect to any premium
not timely refunded to premium finance companies or to insureds in the time
allotted by the appropriate state law or within thirty days after Policy
cancellation, which is greater, so long as the premium in question arises from
business generated pursuant to this Agreement.

 

ARTICLE XVII – ARBITRATION

 

1.

The parties shall negotiate in good faith to resolve any dispute arising under
this Agreement. Any such dispute that remains outstanding after thirty calendar
days shall be submitted for decision to a single arbitrator (the “Umpire”) who
is an independent accountant, actuary or lawyer and who has not, and whose firm
has not, provided material services to either party within the three years
immediately preceding the date of the notice requesting arbitration. Notice
requesting arbitration, as well as all other

 

- 15 -



--------------------------------------------------------------------------------

 

notices required or permitted under this Article XVII, must be in writing and
sent in accordance with Section XVIII.5.

 

2. The parties shall undertake in good faith to agree on the Umpire. If the
parties cannot so agree within thirty calendar days after either party has given
the notice of arbitration as provided above, either party may request the
American Arbitration Association in Atlanta, Georgia to designate an Umpire with
the qualifications set forth above, who shall preside over the arbitration.

 

3. The arbitration shall be conducted expeditiously and confidentially in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as such rules shall be in effect on the date of delivery of the
notice requesting arbitration, except to the extent such rules are inconsistent
with the express provisions of this Article XVII.

 

4. Within thirty days after notice of appointment of the Umpire, the Umpire
shall commence the arbitration, and the Umpire and the parties hereto shall use
commercially reasonable efforts to conclude the arbitration hearings with such
thirty day period. The Umpire shall be relieved of all judicial formality and
shall not be bound by the strict rules of procedure and evidence, provided,
however, that each party shall be entitled to reasonable discovery in preparing
its evidence and arguments. The arbitration shall take place in Montgomery,
Alabama. Insofar as the Umpire looks to substantive Law, the Law of Alabama
shall govern. The decision of the Umpire when rendered in writing shall be final
and binding. The Umpire is empowered to grant interim relief as he or she may
deem appropriate.

 

5. The Umpire shall render his or her decision, which shall be in writing and
state the reasons therefor, within thirty days following the termination of
hearings. Judgment upon the award may be entered in any court having
jurisdiction thereof. Each party shall jointly and equally bear with the other
party the cost of the Umpire. The remaining costs of the arbitration shall be
allocated by the Umpire. The Umpire may, at his or her discretion, award such
further costs and expenses as he or she considers appropriate, including but not
limited to interest and attorneys’ fees. The Umpire shall not award punitive
damages under any circumstances, unless the Umpire determines that such
prohibition against punitive damages is against public policy.

 

ARTICLE XVIII – MISCELLANEOUS

 

1. Entire Agreement: No Third Party Beneficiaries. Except as may be otherwise
expressly provided herein, this Agreement constitutes the entire agreement
between the parties with respect to the transactions contemplated hereby and
supersedes all prior arrangements or understandings with respect thereto,
written or oral. Nothing in this Agreement, expressed or implied, is intended to
confer upon any person or entity, other than the parties or their respective
successors, any rights, remedies, obligations, or liabilities under or by reason
of this Agreement.

 

2. Amendments. This Agreement may be amended only by a subsequent writing signed
by all parties. No course of performance by any party hereto shall be deemed to
modify or amend this Agreement unless the same shall be consented to in a
writing signed by all parties.

 

3.

Waivers. The failure of any party at any time or times to require performance of
any provision hereof shall in no manner affect the right of such party at a
later time to enforce

 

- 16 -



--------------------------------------------------------------------------------

 

the same or any other provision of this Agreement. No waiver of any condition or
of the breach of any term contained in this Agreement in one or more instances
shall be deemed to be or construed as a further or continuing waiver of such
condition or breach or a waiver of any other condition or of the breach of any
other term of this Agreement.

 

4. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party hereto (whether by
operation of Law or otherwise), in whole or in part, without the prior written
consent of the other party.

 

5. Notices. All notices or other communications that are required or permitted
hereunder shall be in writing and shall be delivered by hand, by commercial
courier, or by certified mail, postage pre-paid, to the persons at the addresses
set forth below (or at such other address as may be provided from time to time
hereunder). Any such notice shall be deemed given when delivered by hand, when
delivered by commercial courier, or three business days after mailing when sent
by certified mail.

 

If to the MGA to:

 

The Vision Insurance Group, LLC

210 Westwood Place, Suite 200

Brentwood, Tennessee 37027

Attention: President — John C. Russell

Telephone: 615-312-2101

Facsimile:  615-312-2151

 

If to the Insurer:

 

Alfa Vision Insurance Corporation

2108 East South Boulevard

Montgomery, Alabama 36191-0001

Attention: General Counsel

Telephone: 334-613-4287

Facsimile:  334-288-0905

 

6. Governing Law. Notwithstanding the place where this Agreement may be executed
by any of the parties, the parties expressly agree that this Agreement shall in
all respects be governed by, and construed in accordance with, the internal Laws
of the State of Alabama, without regard for its conflicts of laws principles.

 

7. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

8.

Captions; Interpretations. The captions contained in this Agreement are for
reference purposes only and are not part of this Agreement. All references
herein to articles, sections and exhibits shall be deemed references to such
parts of this Agreement, unless the context shall otherwise require. For
purposes of this Agreement, the words “hereof,” “herein,” “hereby” and other
words of similar import refer to this Agreement as a whole unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are

 

- 17 -



--------------------------------------------------------------------------------

 

used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” Whenever the singular is used herein, the same shall
include the plural, and whenever the plural is used herein, the same shall
include the singular, where appropriate. All dollar references in this Agreement
are to the currency of the United States.

 

9. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

 

10. Automatic Termination. This Agreement is being executed by the parties in
advance of the desired Effective Date, in order to facilitate obtaining certain
necessary regulatory approvals. In the event that, on or before January 4, 2005,
Alfa Corporation and the MGA do not consummate the transactions contemplated by
that certain LLC Interest Purchase Agreement dated August 20, 2004, by and among
Alfa Corporation, the MGA, John Charles Russell, Carol Lynn Russell, and the
other parties identified in such agreement (the “Acquisition Closing”), this
Agreement shall automatically terminate and be of no force or effect, having
never become effective. For the avoidance of doubt, the parties intend that the
Acquisition Closing will be effective as of January 1, 2005 and that this
Agreement will have the same Effective Date, and that the MGA shall not solicit
any business that would in any way bind the Insurer unless and until the
Acquisition Closing occurs.

 

[Signatures Begin on Next Page]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date set forth below such party’s signature, to be effective as of the Effective
Date.

 

THE VISION INSURANCE GROUP, LLC By:  

/s/ John C. Russell

Name:

 

John C. Russell

Title:

 

President

 

ALFA VISION INSURANCE CORPORATION By:  

/s/ C. Lee Ellis, III

Name:

 

C. Lee Ellis, III

Title:

 

Executive Vice-President, Operations

 

- 19 -



--------------------------------------------------------------------------------

 

EXHIBIT A

 

I. Line of Business

 

The line of business allowed under this Agreement is private passenger
automobile insurance.

 

II. Allowed Policy Coverages/Limits

 

1. Coverages and limits:

 

Automobile Liability:

   $100,000/300,000/50,000

Personal Injury Protection:

   Statutory limit as required by law (except in Kentucky, which is offered
limits of $50,000)

Uninsured/Underinsured Motorist:

   Limits to be no higher than the liability limits listed above

Medical Payments:

   $5,000

Automobile Physical Damage:

   ACV not to exceed $75,000

Rental and Towing

    

 

2. Applicable exclusions that apply to the authorized line of business are per
the Insurer-approved filings.

 

3. Policy cancellation provisions: The MGA shall cancel or non-renew Policies
and/or certificates for cause as set forth in such Policies, or at the direction
of the Insurer, subject to the requirements imposed by law and in compliance
with the applicable provisions contained in this Agreement and the Policies, and
file the required reports with the appropriate insurance regulatory authority
with regard thereto. However, this does not preclude the Insurer from taking
such action on its own. At the sole discretion of the Insurer, the Insurer has
the right to cancel or non-renew any policy of insurance issued by the MGA under
this Agreement subject to the relevant state laws, rules, regulations or
bulletins.

 

4. The maximum policy period for any Policy issued pursuant to this Agreement is
per the Insurer-approved filings.

 

5. The basis of the rates to be charged are per the Insurer-approved filings.

 

III. Territory

 

1. The MGA’s authority and responsibility extends to qualifying accounts in the
following states:

 

  a. Arkansas

 

  b. Indiana

 

  c. Kentucky

 

- 20 -



--------------------------------------------------------------------------------

  d. Missouri

 

  e. Ohio

 

  f. Tennessee

 

  g. Texas

 

  h. Virginia

 

  i. Florida

 

2. The parties may include additional states by executing a written amendment to
this Exhibit A.

 

3. The MGA shall not solicit risks outside of these states without prior written
consent of the Insurer.

 

IV. Claims Procedures

 

1. Duties of the MGA. In addition to any other duties set forth in the
Agreement, the MGA shall provide the following claim management services to the
Insurer:

 

  a. Investigate liability, damages and coverages, evaluate, negotiate claims
through settlement or final disposition, and issue all claim payments with funds
provided by the Insurer. All payments will be documented and supported with
frequent reconciliation by traditional accounting methods.

 

  b. Prepare and file all reports and handle all claims in accordance with
established claims best practices and state guidelines, assuring compliance with
Fair Claims Practice Acts, and all other applicable statutes and regulations.

 

  c. Maintain a file, with the original copy solely owned by the Insurer, on
each claim with appropriate physical documentation and within an electronic
information management system, to track activities, file notes and to manage all
reserve and payment activity. Monthly management reports shall be provided
through the MGA’s claim system. Furthermore, the MGA will provide the Insurer
access to its electronic claims information management system via a computer
located in the Insurer’s home office.

 

  d. Coordinate, direct and manage litigation activity, assigning defense to
approved legal counsel subject to the Insurer’s control. The Insurer will have
primary control of all legal decisions and will retain the right to handle and
direct any litigation at any time.

 

  e. Establish initial reserves and adjust them according to the instructions
provided in Section IV.3 of this Exhibit A.

 

  f. Coordinate all outside field assignments, investigations, appraisals and
experts, based on need, cost-effectiveness and return on expense/cost. The
Insurer must give prior approval before the MGA hires any independent adjusters,
experts or consultants other than those included on an approved vendor list that
the Insurer may agree to and update from time to time (the “Approved Vendor
List”).

 

- 21 -



--------------------------------------------------------------------------------

  g. Manage, direct and coordinate claim file and operational audits,
reinspections of direct repair facilities, and regular evaluation of cost
containment and other cost control measures.

 

  h. Coordinate and handle all subrogation and salvage disposal activities based
on applicable state title statutes and regulations, applying recoveries and
tracking transactions.

 

  i. Conduct four random management audits per year, with results submitted to
the Insurer in writing.

 

  j. Address all complaints, including regulatory inquiries, maintaining a log
recording them, including whether such is justified, the resolution and steps
taken to address the issues.

 

  k. Allow the Insurer to perform periodic audits of claim files being handled
by MGA on behalf of the Insurer. The MGA will cooperate fully with the Insurer
and allow complete access to the claim files and to MGA’s claim system. Audits
will be on-site at any of MGA’s claim offices and will be at the sole discretion
of the Insurer.

 

  l. Directly handle and manage all claim and legal activity and not subcontract
any services covered under this Agreement without the express written approval
of the Insurer, unless the subcontractor is listed on the Approved Vendor List.

 

  m. Upon the execution of this Agreement, the MGA will become a signatory
member of Arbitration Forums, Inc. for purposes of resolving applicable industry
disputes.

 

  n. Handle the Insurer’s claims consistent with the Claims Procedure Manual. In
the event of any conflict between these best practices and this Agreement, the
terms, conditions and provisions of this Agreement shall govern.

 

  o. Evaluate all members of its direct repair facility network for quality and
compliance with any applicable state or industry guidelines, regulations or
statutes which the MGA represents and warrants that it has done. The MGA further
warrants and represents that it has contracts with all members of its direct
repair facility network insuring that the facility has adequate liability
insurance and are independent contractors exercising independent judgment in the
repair of damaged motor vehicles.

 

2. Duties of the Company. The Company agrees that it will do the following, as
respects the MGA’s claim management services:

 

  A. Honor the payment of all covered claims, service fees and expenses issued
by the MGA. The Insurer is solely responsible for funding and maintaining
adequate funds in the MGA’s “zero balance account.” The Insurer agrees to
replenish the account to cover loss payments and expense costs. The MGA may not
retain more than three months estimated claims payments and allocated loss
adjustment expense in the MGA’s zero balance account.

 

- 22 -



--------------------------------------------------------------------------------

  B. Provide up-to-date information on any changes in excess insurance, limits
of coverage, self-insured retention, or any changes that may affect its capacity
to fulfill financial obligations to the MGA or as required to the public. (This
includes up-to-date status of any regulatory actions, formal or informal,
pending against the Insurer.)

 

  C. Cooperate fully in the disposition of the claims, including but not limited
to, providing the MGA with $25,000 settlement authority per liability claim and
actual cash value for comprehensive, collision and property damage claims up to
the limit of coverage.

 

  D. Provide the MGA with thirty days advance written notice for any potential
changes which might impact the MGA’s financial capacity to deliver proper
service, handle claims promptly and to honor agreed settlements with any party
to a loss, vendors or providers within the limits of the policy.

 

3. Reserving Procedures. Reserving procedures are to be handled as prescribed by
the Claims Best Practices Manual created jointly by the Insurer and the MGA.
Changes to the Claims Best Practices Manual may only be made if agreed to in
writing by the MGA and the Insurer.

 

V. Compensation

 

The Insurer shall pay the MGA as full compensation for all of its duties and
responsibilities under this Agreement as follows:

 

1. Claims Service Fees. The Insurer agrees to pay the MGA a fee equal to eight
percent (8.0%) of the net premium earned each month. The fee will cover all
services provided by the MGA other than fees for the following external
services: (i) attorneys’ fees, recovery and defense costs; (ii) experts
(external cause and origin and reconstruction); (iii) independent adjusters;
(iv) SIU investigative expenses; and (v) surveillance and scene investigative
costs.

 

2. Minimum and Provisional Commission.

 

  a. As compensation for the business covered by this Agreement and for the
faithful performance of the MGA’s duties to process, register and report program
business to the Insurer under this Agreement, the Insurer agrees to pay the MGA
a minimum commission on net written premium that the MGA submits to the Insurer,
and that the Insurer underwrites, of twenty and one-half percent (20.5%).

 

  (i)

If the programs covered by this Agreement produce an accident year loss ratio at
or above 64% as determined by the Insurer, the Insurer agrees to pay the MGA a
minimum commission on net written premium that the MGA submits to the Insurer,
and that the Insurer underwrites, of twenty and one-half percent (20.5%). The
computation of the loss ratio shall be as follows: Incurred Losses and ALAE —
Equals cumulative paid losses and ALAE, plus outstanding losses and ALAE, plus
IBNR loss and ALAE reserves, less cumulative loss and ALAE recoveries,
attributed to accidents occurring in the year as of the computation date. The
claims service fees are excluded from the losses and ALAE. The IBNR reserves

 

- 23 -



--------------------------------------------------------------------------------

 

will be determined by the Insurer. Premium chargeoffs or waivers will be
considered a reduction of premium,

 

  (ii) The Insurer agrees to provide thirty days written notice of any change to
this formula.

 

  b. The MGA shall refund on a prorated basis to the Insurer, on all insurance
issued under this Agreement, commissions on coverage that have been canceled by
the Insurer or the insured, and on premiums that have been reduced or refunded,
in each case at the same rate at which such commissions were originally payable
and within the period of time required by the written rules or regulations of
the Insurer.

 

  c. “Net written premium” shall mean premiums written, less cancellations,
return premiums and premium chargeoffs or waivers, according to the Insurer’s
books and records.

 

  d. The MGA’s fees and commissions and any other monies due the MGA shall be
subject to offset by the Insurer or any of its affiliates for any money due from
the MGA to the Insurer or its affiliates (for this purpose, the Insurer’s
affiliates shall not include the MGA). This provision shall not be affected by
the insolvency of the MGA.

 

  e. In the event of a breach or default by the MGA of any material financial
obligation to the Insurer, other than any obligation subject to good faith
dispute or defined in this Agreement as a minor accounting difference, the
Insurer shall have the right to collect any outstanding indebtedness directly
from any insured, agent, broker, sub-producer or other party owing any sum to
the MGA for program business, provided the Insurer notifies the MGA in writing
ten business days in advance of its intent to undertake said collection
activities. If the Insurer exercises such right by collecting such indebtedness
directly, the Insurer shall be accountable to the MGA for any sum received
which, net of expenses associated with such collection, exceeds the amount owed
to the Insurer by the MGA.

 

  f. The parties agree that all fees (installment, filing, non-sufficient funds,
policy reinstatement, and any others added), shall be the property of the MGA.
They are paid as part of the total received from the insured or agent, and
placed in the Insurer’s segregated account; however, immediately upon receipt
they are available for withdrawal to the MGA’s accounts. Taxes on these fees, if
any, are the responsibility of the MGA.

 

3. Provisional Payments.

 

  1. The parties agree to make payments to each other based on the performance
of the business written under this Agreement.

 

  2.

Frequency for All States Other than Indiana. The provisional payments for
business written in all states other than Indiana will be computed twenty-four
(24) months after the close of each calendar year. For example, accident year
2005 will be first computed as of December 31, 2007. Each accident year will

 

- 24 -



--------------------------------------------------------------------------------

 

continue to be recomputed annually thereafter and adjusted according to the
schedule. All payments will be made within ninety days of the computation date.

 

  3. Frequency for the State of Indiana. The provisional payments for business
written in Indiana will be computed twenty-four (24) months after the close of
each calendar year. For example, accident year 2005 will be first computed as of
December 31, 2007. Each accident year will continue to be recomputed annually
thereafter and adjusted according to the schedule. In the event the computation
produces results requiring payments to the Insurer, these will be paid within
ninety days of the computation date. In the event the computation produces a
profit, which will result in an additional payment to the MGA, these payments
will be held and paid to the MGA only after the accident year on which the
computation is being made has developed at least five years. Each accident year
will be re-evaluated every twelve months thereafter. This result will be
compared to the previous twelve month result. If the accident year loss ratio
has changed, an adjustment will be made to match the total compensation for that
accident year to the scale below. Lower loss ratios will result in additional
payments to the MGA (after the fifth year of development), while higher loss
ratios will result in payments to the Insurer.

 

  4. Formula. Beginning with accident year 2005, the provisional payments will
be based on the following schedule and will be applied to Earned Premium less
waived premium:

 

Loss and
ALAE Ratio

--------------------------------------------------------------------------------

 

Provisional
Payment %

--------------------------------------------------------------------------------

 

Notes

--------------------------------------------------------------------------------

48.0%

  8.00%   (Maximum)

49.0%

  7.50%    

50.0%

  7.00%    

51.0%

  6.50%    

52.0%

  6.00%   Slide

53.0%

  5.50%   0.5 to 1.0

54.0%

  5.00%    

55.0%

  4.50%    

56.0%

  4.00%    

57.0%

  3.50%    

58.0%

  3.00%    

59.0%

  2.25%   Slide

60.0%

  1.50%   0.75 to 1.0

61.0%

  0.75%    

62.0%

  0.00%   Provisional

63.0%

  -0.25%    

64.0%

  -0.50%    

65.0%

  -0.75%    

66.0%

  -1.00%   Slide

67.0%

  -1.25%   0.25 to 1.0

68.0%

  -1.50%    

69.0%

  -1.75%    

70.0%

  -2.25%   0.50 to 1.0

71.0%

  -2.75%    

72.0% .

  -3.25%    

73.0%

  -3.75%   Minimum

74.0%

  -4.25%    

75.0%

  -4.75%    

 

- 25 -



--------------------------------------------------------------------------------

  4. Accident Year Loss and ALAE Ratio – This will be determined by dividing the
incurred losses and ALAE for accidents occurring in the year by earned premiums
less premium waiver for the year.

 

  5. Incurred Losses and ALAE – Equals cumulative paid losses and ALAE, plus
outstanding losses and ALAE, plus IBNR loss and ALAE reserves less cumulative
loss and ALAE recoveries, attributed to accidents occurring in the year as of
the computation date. The claims service fees are excluded from the losses and
ALAE. The IBNR reserves will be determined by the Insurer.

 

  6. Earned Premiums – Equals unearned premium at the beginning of the year,
plus gross written premium during the year, less returned premium during the
year, less unearned premium at the end of the year, as reported by the MGA.

 

VI. Possible Conflicts

 

To the extent that any of terms of this Exhibit A conflict with the other terms
of this agreement, the terms of this Exhibit A shall control.

 

- 26 -



--------------------------------------------------------------------------------

 

FLORIDA ADDENDUM TO

MANAGING GENERAL AGENT’S AGREEMENT

 

This Florida Addendum to Managing General Agent’s Agreement (this “Addendum”) is
made effective the 1st day of January, 2005 (the “Effective Date”), by and
between ALFA VISION INSURANCE CORPORATION, an Alabama stock insurance company
(the “Insurer”), and THE VISION INSURANCE GROUP, LLC, a Tennessee limited
liability company (the “MGA”).

 

W I T N E S S E T H:

 

WHEREAS, the Insurer and MGA are parties to that certain Managing General
Agent’s Agreement effective the 1st day of January, 2005 (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement as it pertains solely to the
State of Florida, as hereinafter more particularly set forth;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereby
covenant and agree as follows:

 

1. Any capitalized term used in this Addendum that is not otherwise defined
herein shall have the same meaning attributed to such capitalized term in the
Agreement.

 

2. This Addendum is only applicable to the actions of the Insurer and the MGA in
the State of Florida. The parties make no amendment, alteration or modification
of the Agreement as it pertains to any actions of the Insurer or the MGA in any
state other than the State of Florida.

 

3. Notwithstanding any provision to the contrary in the Agreement (including its
schedules and exhibits), with respect to all insurance business written in the
State of Florida pursuant to the Agreement, the only commission that the Insurer
shall pay the MGA will be twenty and one-half percent (20.5%) of net written
premium, and the Insurer shall NOT pay the MGA any contingent profit-based
commission.

 

4. This Addendum may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

5. Except as expressly set forth herein, the parties make no other amendment,
alteration or modification of the Agreement nor do they, nor does any of them,
by executing this Addendum, waive any provision of the Agreement or any right
that they or it may have thereunder.

 

[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Addendum as of the
date set forth below such party’s signature, to be effective as of the Effective
Date.

 

ALFA VISION INSURANCE CORPORATION

By:

 

/s/ C. Lee Ellis

Name:

 

C. Lee Ellis

Title:

 

Exec. Vice Pres., Operation

 

THE VISION INSURANCE GROUP, LLC

By:

 

/s/ John C. Russell

Name:

 

John C. Russell

Title:

 

President

 

- 2 -